           Case 3:20-cv-00442-JWD-SDJ                     Document 6          09/08/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA


ALBERT V. ROBERTSON (#241116)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO.      20-442-JWD-SDJ
JASON KENT, ET AL.
                                                     OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 4) dated August 14, 2020, to which no objection

was filed;

         IT IS ORDERED that the Court declines the exercise of supplemental jurisdiction

over any potential state law claims, and that this action be DISMISSED, WITH

PREJUDICE, for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. §§ 1915(e) and 1915A1 and that this case shall be CLOSED.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on September 8, 2020.


                                                             S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no vent shall a prisoner bring a civil action or
appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” If adopted, this
ruling would count as a strike under § 1915(g).
